Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:20-CV-20540-FAM

      VERED YAKOVEE,                   )
                                       )
             Plaintiff,                )
                                       )
      v.                               )
                                       )
      MIAMI HEAT LIMITED PARTNERSHIP )
      and BASKETBALL PROPERTIES, LTD., )
      together d/b/a THE HEAT GROUP,   )
                                       )
             Defendant.                )

                         DEFENDANT’S MOTION TO COMPEL
                ARBITRATION, AND TO ABATE, OR IN THE ALTERNATIVE
                 TO DISMISS AND SUPPORTING MEMORANDUM OF LAW

          Defendant     MIAMI       HEAT      LIMITED       PARTNERSHIP           and    BASKETBALL

  PROPERTIES, LTD., together d/b/a THE HEAT GROUP (“Defendant” or “The Miami Heat”)

  pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-14, and S.D. Fla. L. R. 7.1, hereby

  moves this Court for an order compelling arbitration of the claims filed by Plaintiff VERED

  YAKOVEE (“Plaintiff” or “Yakovee”) and to abate, or in the alternative, to dismiss Plaintiff’s

  claims in this case pending the arbitration 1. In support of its Motion, The Miami Heat submits the

  following Memorandum of Law:

          I.      PLAINTIFF FILED THE COMPLAINT IN VIOLATION OF HER
                  ARBITRATION AGREEMENT, IN VIOLATION OF LAW, AND FOR AN
                  IMPROPER PURPOSE

          By filing this frivolous and factually deficient lawsuit, Plaintiff attempts to circumvent



  1
    Defendant is not seeking any affirmative relief and nothing in this motion should be construed as
  requesting anything other than relief based upon the arbitration agreement of the parties that expressly
  governs FMLA claims. Despite the existence of other grounds to oppose the Complaint, this motion is
  limited so as to avoid claims by Plaintiff of a waiver of her contractual agreement to arbitrate her FMLA
  claims.
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 2 of 20



  the arbitration agreement she knowingly2 entered into with The Miami Heat (the “Arbitration

  Agreement”), wherein she expressly agreed to resolve Family Medical Leave Act (“FMLA”)

  disputes in an arbitration. In turn, under the guise of litigation, Plaintiff endeavors to tarnish The

  Miami Heat’s merited reputation by littering this Court, and in turn the press 3, with unsupported

  falsehoods and mischaracterizations 4 in the hopes of obtaining leverage against Defendant.

  Plaintiff’s lawsuit is filed in violation of the Arbitration Agreement, in clear contravention of

  federal law, and for an improper purpose. It is clear beyond cavil that Plaintiff’s Complaint is a

  manufactured, untruthful narrative designed to conceal the legitimate facts: Plaintiff was a



  2
   Plaintiff is an attorney who maintained the position of Vice President and Associate General Counsel for
  The Miami Heat—thus, it is indisputable that she knowingly entered into and fully appreciates her
  obligations under the Arbitration Agreement.
  3
    In truth, Plaintiff seeks to obtain money by threatening embarrassment to The Miami Heat and the National
  Basketball Association by spreading lies to the media that the team is inhospitable to new parents. See, e.g.,
  Michael Mccann, Analyzing the Case: Attorney Sues Heat, Claims Team Fired Her For Taking Parental
  Leave, Sports Illustrated (Feb. 19, 2020), https://www.si.com/nba/2020/02/20/miami-heat-lawsuit-
  maternity-leave (“Team officials may be concerned that they’ll be portrayed as insensitive” . . . “NBA
  officials obviously do not wish to see one of their franchises accused of mistreating a new parent. It would
  not be surprising if those officials urged the Heat to seriously explore settlement opportunities with
  [Plaintiff].”). Plaintiff wants to publish untruthful statements that make her look good and The Miami Heat
  look bad in the only forum where she cannot be sued for her malicious and defamatory statements, as her
  pleadings are protected by the legal doctrine of “Litigation Privilege”. See also David Ovalle, Former
  Miami Heat Lawyer Sues Team, Claims She Was Fired For Taking Maternity Leave, The Miami Herald
  (Feb. 14, 2020), https://www.miamiherald.com/sports/nba/miami-heat/article240261286.html; Julia
  Jacobo, Former Miami Heat Lawyer Claims She Was Fired For Going On Maternity Leave, ABC News
  (Feb.         16,        2020),        https://abcnews.go.com/US/miami-heat-lawyer-claims-fired-maternity-
  leave/story?id=69017351; Dan Feldman, Former Heat Executive Suing Team For Alleged Backlash To
  Maternity Leave, NBC Sports (Feb. 14, 2020), https://nba.nbcsports.com/2020/02/14/former-heat-
  executive-suing-team-for-alleged-backlash-to-maternity-leave/.
  4
    Plaintiff claims, at paragraph 46 of her Complaint, that less than two hours after she was terminated by
  The Miami Heat, outside counsel contacted her to immediately sign a “non-negotiable, take it or leave it”
  agreement in an “attempt to buy her silence.” In fact, as with virtually every sentence in her Complaint, she
  intentionally mischaracterizes the message and related facts. It was in fact Plaintiff, who at 5:51 pm on the
  date of her termination, had her lawyer send The Miami Heat an email demanding a non-disparagement
  agreement and further demanded multiple years of salary and benefits. As to the alleged message Plaintiff
  was sent by outside counsel, there was no mention whatsoever of “buying silence”. The Miami Heat did
  not, as Plaintiff falsely alleges, contact her two hours after her termination in an effort to buy her silence.

                                                        2
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 3 of 20



  disruptive, toxic, and sub-standard employee who single-handedly consumed more attention from

  Human Resources and senior management than any other individual employee; and that Plaintiff’s

  employment was rightfully and properly terminated by The Miami Heat on December 19, 2019.

  The fact that five (5) months prior, on July 10, 2019, Plaintiff took leave pursuant to the FMLA

  was neither considered, contemplated, nor correlated to The Miami Heat’s decision to terminate

  Plaintiff—The Miami Heat’s decision was exclusively based on Plaintiff’s deficient attitude,

  disruptive behavior, and sub-standard performance.

           While Plaintiff’s Complaint falsely alleges she was an exemplary employee who worked

  well with her colleagues, in reality, Plaintiff was temperamental, condescending, and behaved in

  ways that showed a lack of self-awareness towards her subordinates, colleagues, and superiors

  alike.

           In fact, Plaintiff’s Complaint ignores the reality that her superiors were critical of her

  behavior and performance prior to her FMLA leave in July 2019. Plaintiff’s shortfalls, addressed

  in June 2019 with the Plaintiff and included in Plaintiff’s 2019 mid-year review, continued after

  her return from FMLA leave in the Fall of 2019, and negatively impacted senior management and

  The Miami Heat’s legal department.

           Following a series of complaints made to senior management and Human Resources

  against Plaintiff, including complaints from Plaintiff’s direct reports, as well as repeated failures

  and indiscretions by Plaintiff that negatively affected management, Plaintiff was notified of her

  termination in December 2019 by Mr. Eric Woolworth, President of Business Operations (“Mr.

  Woolworth”). Mr. Woolworth, at wit’s end, made the decision to terminate the Plaintiff after

  balancing the needs of the entire Miami Heat legal department against the inadequate work and

  reprehensible behavior of Plaintiff.


                                                   3
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 4 of 20



            While The Miami Heat has no intention of addressing all of Plaintiff’s many shortcomings

  as an employee, or highlighting each and every false statement in the Complaint, a few examples

  are appropriate to illustrate the purely misleading and dishonest nature of the Complaint. 5

            To begin, Plaintiff riddles her Complaint with multiple allegations that falsely portray The

  Miami Heat and Ms. Libman’s attitude as one of disdain and hostility towards Plaintiff’s FMLA

  leave to care for her newly adopted child. In fact, nothing could be farther from the truth.




  5
      Some of the most notable examples are:

  On June 21, 2019, approximately three weeks prior to Plaintiff giving The Miami Heat notice of her FMLA
  leave, and by her own admission, before FMLA leave was anticipated by Plaintiff herself, Ms. Libman
  submitted Plaintiff’s mid-year review (the “Mid-Year Review”). The Mid-Year Review goes into detailed
  commentary of how Plaintiff’s comportment and work-product were not only unsatisfactory, but also
  unacceptable, including:

        •   “ . . . [Y]our communication style is not always received the way you intend and it
            causes issues for the department and far more frequently than I would expect and
            hope.”

        •   “Unfortunately, we’ve had a set[-]back in terms of feedback I am receiving from others
            regarding continued challenges of working with you in terms of timeliness of your
            work, your ability to provide advice regarding more complex business matters and
            fear of retribution if people address these matters with you[] directly and/or in a way
            that offends you.”

  Similarly, Plaintiff was also counseled by her supervisor in a meeting prior to Plaintiff’s summer
  vacation and prior to Plaintiff’s FMLA leave. In that meeting, Plaintiff was notified that she had
  failed to progress sufficiently as a lawyer during her four (4) years of employment and that efforts
  to help her develop had not been successful. Plaintiff was further notified prior to making a request
  for FMLA leave that she would be relegated to the basic “bread and butter” legal work expected of
  a junior associate. It is noteworthy that at this same meeting, Plaintiff acknowledged that she could
  never get more than 80% of her work done.

                                                       4
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 5 of 20



          In reality, Ms. Libman and The Miami Heat were supportive of Plaintiff’s FMLA leave,

  and Plaintiff is fully cognizant that her characterizations and allegations are false. 6

          While the Plaintiff has no facts nor basis in law to prevail in this action, it is patently evident

  that this lawsuit was filed in violation of the Arbitration Agreement and for an improper purpose—

  to obtain a premature trial through press and public speculation. Regardless, the Plaintiff has the

  burden of proving her case against The Miami Heat before a neutral arbitrator, such as she

  expressly agreed to do pursuant to the Arbitration Agreement.

          As this Court is aware, under controlling authority, arbitration is strongly favored and all

  the requirements to compel arbitration are met here. Plaintiff does not contest that she entered into



  6
    Some examples relating to how The Miami Heat and Ms. Libman truthfully reacted to Plaintiff’s FMLA
  leave, in contrast to the false allegations in the Complaint, are:

      •   On July 10, 2019, within two hours of notifying Ms. Libman that she would be taking
          FMLA leave Plaintiff sent Ms. Libman an email that opened with: “Thank you for your
          good wishes this morning when I shared my adoption news.” Hours later she sent Ms.
          Libman another email that said “[t]hank you for the good conversation and time on the
          phone too, which I know you don’t have much of.”

      •   On July 10, 2019, Plaintiff stated to Ms. Libman that [she knows] Ms. Libman would want
          to be her champion to get the newly approved, but not yet in effect, parental leave policy,
          implemented retroactively so that she could receive pay while on leave. Ms. Libman
          conveyed her support for the retroactive pay to Ms. Libman’s immediate boss, Mr.
          Woolworth, and the Human Resources Department.

      •   On September 9, 2019, and following several discussions on the subject with Plaintiff, Mr.
          Woolworth informed Plaintiff that the new parental leave policy was being enacted by
          the Miami Heat effective October 1, 2019, which would retroactively apply for one year
          to October 1, 2018, and as a result, Plaintiff would benefit from it despite her FMLA leave
          being almost complete.

      •   On October 3, 2019, while at the hospital with her terminally ill mother, Ms. Libman
          emailed Plaintiff, “Good morning and welcome back!” advising her that pending work had
          been taken care of so that Plaintiff was not returning to “overdue assignments or crises.”

  While unfortunate that Plaintiff has chosen to file false allegations against The Miami Heat, it is
  clear that Plaintiff’s Complaint knowingly mischaracterizes what truly took place between Plaintiff
  and The Miami Heat.

                                                      5
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 6 of 20



  the Arbitration Agreement 7. The Arbitration Agreement’s plain terms delegate the authority to

  decide arbitrability and all other scope issues to the arbitrator. Further, the Arbitration Agreement’s

  provisions specifically incorporate FMLA claims, and there is no indication that Defendant has

  waived its right to arbitrate same. Accordingly, the Court should grant this Motion, compel

  arbitration of Plaintiff’s claims, and abate, or in the alternative, dismiss the Complaint.

            II.      PLAINTIFF KNOWINGLY AGREED TO ARBITRATION

            Plaintiff was employed by The Miami Heat as an attorney with the title of Vice President

  and Associate General Counsel from March 2015 until December 19, 2019. Complaint

  (“Compl.”), ¶¶ 14, 45. Plaintiff’s claims are based on frivolous allegations that The Miami Heat

  terminated her in violation of the FMLA, for exercising her right of leave under that statute. Id. ¶¶

  50-68.

            At the commencement of her employment with The Miami Heat, Plaintiff executed an

  Arbitration Agreement. Compl., ¶ 8, Ex. A. The Arbitration Agreement states that “[a]ll arbitration

  proceedings shall be administered by the American Arbitration Association (“the AAA”) under its

  appropriate rules of procedure.” Id. at ¶ 1. It further provides that “[t]he Heat Group and the

  Employee whose name is shown in the signature block below have agreed to arbitration of any

  controversy arising out of or relating to the employment relationship or the termination of that

  relationship, as well as any other claim arising in the workplace environment, to the exclusion of

  all other forms of dispute resolution.” Id. The Arbitration Agreement, in relevant part, defines

  the term “controversy” broadly, to mean:

            all claims, disputes, actions or issues of which the employee is or should be aware
            at the time a demand for arbitration is made and which are related to or arise out of
            the employment relationship or the employment environment. This term includes,
            but is not limited to, all common law or statutory causes of action, all actions in tort


  7
      Plaintiff has attached the Arbitration Agreement as Exhibit A to her Complaint; see also Compl., ¶ 8.
                                                         6
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 7 of 20



          or contract, and all claims that may be brought under . . . the Family and Medical
          Leave Act, . . . and any other similar local, state, and federal statute or regulation.

  Id. at ¶ 2.

          The Arbitration Agreement makes the arbitration process very convenient to Plaintiff by,

  among other things, (i) locating the arbitration in Miami-Dade County, the city of Plaintiff’s

  residence; and (ii) requiring The Miami Heat to bear the arbitrator’s fee. Id. at ¶ 5, 6.

          III.   LEGAL ARGUMENT

                 A. The Federal Arbitration Act Reflects a Strong Policy Favoring Arbitration
                    and Governs This Dispute.

          The United States Supreme Court has specifically held “that the FAA is applicable to all

  contracts of employment except those contracts involving transportation workers.” Weeks v.

  Harden Mfg. Corp., 291 F.3d 1307, 1314 (11th Cir. 2002) (citing Circuit City Stores, Inc. v.

  Adams, 532 U.S. 105 (2001)); Melo v. Falls Mgmt. Services Co., No. 18-62435-CIV-

  Martinez/Snow, 2019 WL 5291007, at *2 (S.D. Fla. July 11, 2019) (“As Supreme Court precedent

  makes clear, a worker engaged in commerce is not able to avoid the mandatory arbitration

  provisions of the FAA unless that worker is a transportation worker . . .”). There is no dispute by

  the Parties in this case that Plaintiff was not employed by The Miami Heat as a transportation

  worker, but instead as an attorney with the title of Vice President and Associate General Counsel.

  Compl., ¶ 14. Thus, the FAA applies to Plaintiff’s claims.

          The FAA mandates that all arbitration agreements (with limited exceptions not pertinent

  here) “shall be valid, irrevocable, and enforceable, save upon grounds as exist at law or in equity

  for the revocation of any contract.” 9 U.S.C. § 2. The FAA establishes a “liberal federal policy

  favoring arbitration agreements.” See CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012)

  (citation omitted). Indeed, “courts rigorously enforce arbitration agreements.” Picard v. Credit


                                                    7
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 8 of 20



  Solutions, Inc., 564 F.3d 1249, 1253 (11th Cir. 2009) (internal citation and quotations omitted).

  Thus, all doubts concerning the scope of an arbitration provision are resolved in favor of

  arbitration. Granite Rock. Co. v. Int’l Broth. of Teamsters, 561 U.S. 287, 298 (2010) (noting that

  any doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration);

  Solymar Inv., Ltd. v. Banco Santander S.A., 672 F.3d 981, 988 (11th Cir. 2012) (same).

          The FAA provides that “[i]f any suit or proceeding be brought in any of the courts of the

  United States upon any issue referable to arbitration under an agreement in writing for such

  arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in

  such suit or proceeding is referable to arbitration under such an agreement, shall on application of

  one of the parties stay 8 the trial of the action until such arbitration has been had in accordance

  with the terms of the agreement . . . .” 9 U.S.C. § 3 (emphasis added); Dean Witter Reynolds, Inc.

  v. Byrd, 470 U.S. 213, 213 (1985) (“By its terms, the [FAA] leaves no room for the exercise of

  discretion by a district court, but instead mandates that district courts shall direct the parties to

  proceed to arbitration on issues as to which an arbitration agreement has been signed.”); John B.



  8
    The United States Supreme Court and the Eleventh Circuit Court of Appeals have both recognized that
  dismissal of litigation in favor of arbitration is also proper in certain instances. See Green Tree Fin. Corp.
  v. Randolph, 531 U.S. 79 (2000); Walthour v. Chipio Windshield Repair, LLC, 745 F.3d 1326, 1335-36
  (11th Cir. 2014) (affirming the district court’s order dismissing the complaint and compelling arbitration of
  FLSA claims); Caley, 428 F.3d at 1378 (same); Emp’rs Ins. of Wausau v. Bright Metal Specialties, Inc.,
  251 F.3d 1316, 1321 (11th Cir. 2001) (recognizing that the dismissal of an action in favor of arbitration
  was appropriate). Where, as herein, all the claims before the court are subject to arbitration, the
  considerations weigh in favor of dismissal. See Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164
  (5th Cir. 1992) (“The weight of authority clearly supports dismissal of the case when all of the issues raised
  in the district court must be submitted to arbitration.”); Senior Servs. of Palm Beach LLC, 12-80226-CIV,
  at *8 (“[A]s all claims in this action are subject to arbitration, the Court will dismiss the case rather than
  stay it.”); see, e.g., Hamlett v. Owners Advantage, LLC, 13-80416-CIV, 2013 WL 4711165, at *4 (S.D. Fla.
  Aug. 30, 2013) (dismissing plaintiff’s action because plaintiff had an enforceable agreement to arbitrate his
  FLSA claims); La Torre v. BFS Retail & Commercial Operations, LLC, No. 08-22046-CIV-SEITZ, 2008
  WL 5156301, at *6 (S.D. Fla. Dec. 8, 2008) (same); Chapman v. Lehman Bros., Inc., 279 F. Supp. 2d 1286,
  1290 (S.D. Fla. 2003) (same). Because the two FMLA claims alleged in the Complaint are subject to
  binding arbitration, the Court may abate the action or elect to dismiss the Complaint.

                                                        8
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 9 of 20



  Goodman Ltd. P’ship v. THF Constr., Inc., 321 F.3d 1094, 1095 (11th Cir. 2003) (“Under the

  FAA, 9 U.S.C. § 1 et seq., a district court must grant a motion to compel arbitration if it is satisfied

  that the parties actually agreed to arbitrate the dispute.”) (emphasis added).

          “In reviewing a motion to compel mediation and/or arbitration, a district court considers

  three factors: (1) whether a valid agreement to arbitrate exists, (2) whether an arbitrable issue

  exists, and (3) whether the right to arbitrate was waived.” Nat’l Auto Lenders, Inc. v. SysLOCATE,

  Inc., 686 F. Supp. 2d 1318, 1322 (S.D. Fla. 2010) aff’d, 433 F. App’x 842 (11th Cir. 2011). Here,

  the Parties formed an enforceable Arbitration Agreement and the Parties have delegated the issue

  of arbitrability to the arbitrator. Even assuming arguendo, that the Court decides that the issue of

  arbitrability should remain within the jurisdiction of the Court, Plaintiff’s FMLA claims fit within

  the scope of the Arbitration Agreement, and are thus, clearly arbitrable. Further, The Miami Heat

  has not waived its right to arbitrate. Therefore, the Court should abate, or in the alternative, dismiss

  this action and compel arbitration of Plaintiff’s claims.

                          1. A Valid Agreement to Arbitrate Exists.

          Whether the Parties have agreed to arbitrate a dispute is governed by ordinary contract

  principles. Fisher v. PNC Bank, N.A., No. 18-22974-CV-Moreno/Louis, 2019 WL 5260282, at *4

  (S.D. Fla. Aug. 12, 2019). “Under Florida law, the party seeking to enforce an arbitration

  agreement must prove the existence of a contract by establishing (1) an offer; (2) an acceptance;

  (3) consideration; and (4) sufficient specification of the essential terms.” Id (internal citations

  omitted). “The party seeking to enforce a contract bears the burden of showing the existence of

  that contract.” Id. However, “[w]hen confronted with a facially valid arbitration agreement, the

  party resisting arbitration bears the burden of submitting evidence to support such denial.” Id.




                                                     9
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 10 of 20



          It is clear that the Arbitration Agreement is valid. See Olazabal v. Serv. Keepers, Maint.,

   Inc., No. 17-20660-CIV-LENARD, 2017 WL 2171842, at *2 (S.D. Fla. April 5, 2017) (written

   Arbitration Agreement signed by employee was a valid agreement to arbitrate). First, the Parties’

   assent is evidenced by their signatures on the Arbitration Agreement. Compl., Ex. A., p. 3;

   see D.L. Peoples Grp., Inc. v. Hawley, 804 So. 2d 561, 563 (Fla. 1st DCA 2002) (“Where one

   contracting party signs the contract, and the other party accepts and signs the contract, a binding

   contract results.”). Secondly, there is valid consideration, as the Arbitration Agreement states, in

   part “[t]he Employee acknowledges by his/her signature below that employment by The Heat

   Group or any affiliate is sufficient consideration for the employee’s agreement to arbitrate and to

   forsake other procedures and forums for the resolution of controversies, including all courts.”

   Compl., Ex. A, ¶ 3; see Auyre v. Braman Motors, No. 14-20399-CIV-MOORE-MCALILEY, 2014

   WL 12860812, at *4 (S.D. Fla. Sept. 16, 2014) (“Courts have held that an employer’s continued

   employment of an employee is adequate consideration to support the arbitration agreements.”).

   Additionally, the Parties’ mutual promises to arbitrate serve as sufficient consideration. See Santos

   v. Gen. Dynamics Aviation Servs. Corp., 984 So. 2d 658, 661 (Fla. 4th DCA 2008) (sufficient

   consideration to support a dispute resolution plan where agreement created a mutual obligation to

   arbitrate). Further, the Parties’ assent to a certain and definite proposition, is evidenced by the

   express terms of the Arbitration Agreement, which specifically provide that the Parties have agreed

   to arbitration of FMLA claims and which incorporate the AAA rules of procedure. Compl., Ex. A,

   ¶ 1; see Greenbrook NH, LLC v. Estate of Sayre, ex. Rel Raymond, 150 So. 3d 878, 881 (Fla. 2d

   DCA 2014) (“The terms must be definite enough so that the parties have some idea as to what

   matters are to be arbitrated and provide some procedure by which arbitration is to be effected.”)

   (internal citations omitted).


                                                    10
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 11 of 20



           Most importantly, however, Plaintiff has attached the valid Arbitration Agreement to her

   Complaint, and does not deny that the Arbitration Agreement is valid. Bazemore v. Jefferson

   Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016) (district court may conclude as a matter

   of law that parties did or did not enter into an arbitration agreement if there is no genuine dispute

   as to any material fact concerning the formation of such an agreement); see also

   CaringOnDemand, LLC v. Ventive LLC, No. 18-cv-80211-BLOOM/Reinhart, 2018 WL 3093543,

   at *3 (S.D. Fla. June 22, 2018) (“It is undisputed that the parties entered into a valid written

   agreement containing an arbitration clause. Significantly neither party challenges the validity of

   the agreement . . .”). Thus, a valid arbitration agreement exists.

                            2. The Parties Delegated the Issue of Arbitrability to the Arbitrator.

           Authority from the Eleventh Circuit and Supreme Court confirms that the delegation clause

   in the Arbitration Agreement assigns the issue of arbitrability to the arbitrator along with any of

   Plaintiff’s arguments for non-arbitrability. 9 “When an arbitration agreement evidences a ‘clear and

   unmistakable’ intent by the parties to arbitrate threshold questions of arbitrability, the court

   ‘possesses no power to decide the arbitrability issue.’” In re Checking Account Overdraft Litig.,

   No. 1:09-MD-02036-JLK, 2019 WL 6838631, at *4 (S.D. Fla. Sept. 26, 2019) (citing Henry

   Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529–30 (2019)). “Upon finding that an

   arbitration agreement delegates these determinations to the arbitrator, a court must refer to the

   arbitrator all defenses to the enforcement of the arbitration provision, including issues involving


   9
     As a valid agreement to arbitrate exists, it is proper for the Court to consider the delegation provision in
   the Arbitration Agreement. Seminole Cty. Tax Collector v. Domo, Inc., No. 6:18-CV-1933-Orl-40DCI,
   2019      WL      1901019,      at    *9     (M.D.      Fla.     Feb.    13,    2019)      (“Having     found
   that a valid agreement to arbitrate exists between the parties, the Court now considers the application of the
   delegation provision within the arbitration clause.”), report and recommendation adopted, No. 6:18-CV-
   1933-ORL-40-DCI, 2019 WL 1772108 (M.D. Fla. Apr. 23, 2019), appeal docketed, No. 19-11782 (11th
   Cir. May 7, 2019).

                                                        11
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 12 of 20



   scope and validity.” Id (citing Given v. M&T Bank Corp., 674 F.3d 1252, 1256–57 (11th Cir.

   2012). “The Eleventh Circuit has consistently held that ‘[b]y incorporating the AAA rules’ into an

   arbitration agreement, ‘parties clearly and unmistakably agree [] that the arbitrator should decide

   whether the arbitration clause is valid.”’ Id (citing Terminix Int'l Co., LP v. Palmer Ranch Ltd.

   P’ship, 432 F.3d 1327, 1332 (11th Cir. 2005)). Further, “the Eleventh Circuit has confirmed that

   the parties do not need to identify the precise set of AAA rules to be used in order to establish

   delegation.” Id. at *5 (citing JPay, Inc. v. Kobel, 904 F.3d 923, 936-38 (11th Cir. 2018))

   (confirming that incorporation of any AAA rules containing delegation language “alone serves as

   a clear and unmistakable delegation of questions of arbitrability to an arbitrator”).

           The Arbitration Agreement states, in relevant part, “[a]ll arbitration proceedings shall be

   administered by the American Arbitration Association (“the AAA”) under its appropriate rules of

   procedure.” 10 Compl., Ex. A, ¶ 1. Pursuant to this clause, the Parties have undoubtedly agreed to

   delegate the issue of arbitrability to the arbitrator. See, e.g., Senior Services of Palm Beach LLC v.

   ABCSP Inc., No. 12-80226-CIV, 2012 WL 2054971, at *3 (S.D. Fla. June 7, 2012) (where parties’

   arbitration clause stated that arbitration “shall be conducted by the American Arbitration

   Association [(“AAA”)] in accordance with the rules of the [AAA]” the issue of arbitrability was

   delegated to the arbitrator); Mercury Telco Grp., Inc. v. Empresa De Telecommunicaciones De

   Bogota S.A. E.S.P., 670 F. Supp. 2d 1350, 1354–55 (S.D. Fla. 2009) (finding “clear and

   unmistakable evidence of the parties’ intent to delegate the issue of arbitrability of the claims to

   an arbitrator” based on the incorporation of certain arbitration rules). Therefore, pursuant to the


   10
     Rule 8(a) of the AAA Commercial Arbitration Rules states “[t]he arbitrator shall have the power to rule
   on his or her own jurisdiction, including any objections with respect to the existence, scope, or validity of
   the arbitration agreement or to the arbitrability of any claim or counterclaim.”; Rule 6(a) of the AAA
   Employment Arbitration Rules also states that “the arbitrator shall have the power to rule on his or her own
   jurisdiction, including any objections with respect to the existence, scope or validity of the arbitration
   agreement.”
                                                        12
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 13 of 20



   language of the Arbitration Agreement, the issue of arbitrability and all other scope issues should

   be deferred to the arbitrator.

                           3. Assuming Arguendo That the Issue of Arbitrability Should Not Be
                              Delegated to the Arbitrator, Plaintiff’s FMLA Claims Are Still
                              Subject to Arbitration Under the FAA.

                                     a. Plaintiff’s FMLA Claims Fall Within the Scope of the
                                        Arbitration Agreement.

           Assuming arguendo that this Court determines that the issue of arbitrability should not be

   delegated to the arbitrators, the second factor into the issue of arbitrability is nonetheless satisfied

   here. Plaintiff has agreed to arbitrate “any controversy arising out of or relating to the employment

   relationship or the termination of that relationship, as well as any other claim arising in the

   workplace environment, to the exclusion of all other forms of dispute resolution.” Compl., Ex. A.,

   ¶ 1. Further, the Arbitration Agreement defines “controversy” to include all claims, disputes,

   actions or issues under the FMLA, among other statutes. Id. at ¶ 2. Courts have repeatedly held

   that FMLA claims are arbitrable under similar, albeit less explicit provisions, which do not

   specifically list FMLA claims as fitting within the scope of the arbitration agreement. See, e.g.,

   Milestone v. Citrus Specialty Grp., Inc., No. 8:19-cv-2341-T-02JSS, 2019 WL 5887179, at *2

   (M.D. Fla. Nov. 12, 2019), appeal docketed No. 19-14935 (11th Cir. 2019) (finding FMLA claim

   arbitrable where arbitration agreement included claims that “arose out of or related” to the

   employment agreement, but did not specifically list FMLA claims); Booth v. S. Wine and Spirits

   of Am., Inc., No. 14-22357-CIV, 2014 WL 5523123, at *2-3 (S.D. Fla. Oct. 21, 2014) (FMLA

   claim was subject to arbitration where arbitration agreement provided that “the sole and exclusive

   remedy for any dispute, claim or controversy arising out of this Agreement shall be a

   binding arbitration . . . ”); Legrand v. Cintas Corp. No. 2, No. 10-62476-CIV-Seitz/O’Sullivan,

   2011 WL 13217283, at *2 (S.D. Fla. April 5. 2011) (FMLA claims fell within the scope of

                                                     13
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 14 of 20



   arbitration agreement including “any dispute or difference . . . concerning whether either party at

   any time violated any duty, right, law, regulation, public policy, or provision of this Agreement,”

   although language did not include but also did not exclude FMLA claims). Thus, Plaintiff’s FMLA

   claims fits squarely within the scope of the Arbitration Agreement.

                                     b. The Fees and Costs Provision in the Arbitration Agreement
                                        Does Not Violate the FMLA, and Thus, Does Not Prevent
                                        Plaintiff From Vindicating Her Rights.

           In a flagrant attempt to avoid her contractual obligations, Plaintiff alleges that the

   Arbitration Agreement is unenforceable by relying on misstatements of both the language in the

   Arbitration Agreement and Eleventh Circuit law. Compl., ¶¶ 8-13. Pursuant to the FMLA, a

   prevailing plaintiff is entitled to both her attorney’s fees and costs. 29 U.S.C. § 2617(a)(3). Plaintiff

   argues that the language in the Arbitration Agreement permits Plaintiff to recover her reasonable

   attorney’s fees under the law, but precludes her from being awarded costs, should she prevail.

   Compl., ¶ 9. Plaintiff cites to Hudson v. P.I.P. Inc., No. 19-11004, 2019 U.S. App. LEXIS 34843,

   at *5-6 (11th Cir. Nov. 22, 2019), for the proposition that an arbitration agreement requiring each

   party to bear their own fees and costs prohibited the plaintiffs from vindicating their rights under

   the FLSA, and was thus unenforceable. Compl., ¶ 11.

           First, Plaintiff fails to recognize that the fees and costs provision that was deemed

   unenforceable in the Hudson arbitration agreement is entirely incomparable to the provision in the

   Arbitration Agreement herein. Namely, the provision in Hudson read, in relevant part, “[e]ach

   party to any arbitration will pay its own fees and expense, including attorney fees and will share

   other fees of arbitration.” Id. at *1. In its decision in Hudson, the Court clarified that a loser’s pay

   provision did not defeat the remedial purpose of a statute providing for attorney’s fees and costs

   because “a plaintiff, if successful would still be awarded fees and costs as provided by the statute.”


                                                      14
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 15 of 20



   Id. at *2. The fees and costs provision in Hudson, however “defeat[ed] the purpose of the FLSA’s

   attorney’s fees and costs provisions” because “a mandatory ‘pay your own’ fees and costs clause

   removes the arbitrator’s ability to award a plaintiff what is provided by statute if the plaintiff is

   successful.” Id (emphasis added).

          On the other hand, the provision in the Arbitration Agreement states, in relevant part, “[a]

   prevailing party in an arbitration may be awarded reasonable fees pursuant to any applicable

   statute. The arbitrator shall not otherwise award attorney’s fees or costs” (the “Fees and Costs

   Provision”). Compl., Ex. A., ¶ 6. Unlike in Hudson, where the fees and costs provision mandated

   each party to pay its own attorney’s fees and costs, the provision herein is not analogous—Plaintiff

   can clearly recover her attorney’s fees and costs pursuant to the Arbitration Agreement should she

   be successful in this action. If Plaintiff is unsuccessful on her FMLA claims, then she would not

   be entitled to attorney’s fees and costs to begin with. See Spinelli v. Dascor Corp., No. 19-cv-

   60857-BLOOM/Valle, 2019 WL 3425080, at *5 (S.D. Fla. July 30, 2019) (“When the possibility

   of a claimant being deprived of a statutory right hinges on the result of arbitration, the arbitration

   agreement will be enforced . . . if [plaintiff] were not the prevailing party at arbitration she would

   not be entitled to attorney’s fees or costs pursuant to the FLSA . . . [i]n that circumstance the

   requirement that [plaintiff] . . . potentially bear her own attorneys’ fees would not deprive her of a

   rights under the FLSA.”); Williams v. Eddie Acardi Motor Co., No. 3:07-cv-782-J-32JRK, 2008

   WL 686222, at *8 (M.D. Fla. 2008) (holding that so long as the arbitrator followed the applicable

   law as to awarding fees and costs in FMLA action, Plaintiff’s remedial rights would not be

   restricted). The Fees and Costs Provision in the Arbitration Agreement is more similar to a loser’s

   pay provision, which Hudson clarified is not unenforceable. Better yet, the provision in the

   Arbitration Agreement is more beneficial and less prohibitive to Plaintiff than a loser’s pays


                                                    15
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 16 of 20



   provision, as it allows her to recover her attorney’s fees and costs if she were to prevail, yet does

   not require her to pay The Miami Heat’s attorney’s fees and costs should her claims fail.

          Furthermore, while Plaintiff makes disingenuous allegations that pursuant to the

   Arbitration Agreement the arbitrator “shall not” award costs, Compl., ¶ 9, this is manifestly

   contradicted by the language of the Arbitration Agreement and by Florida’s rules of contract

   interpretation. “Arbitration agreements are governed by general contract law, and courts must

   ‘discern the intent of the parties from the language used in their agreement.’” Ap’t Inv. and Mgmt.

   Co. v. Flamingo/South Beach 1 Condo. Ass’n, Inc., 84 So. 3d 1090, 1092 (Fla. 3d DCA 2012)

   (internal citations omitted). The case law in Florida is clear that “[w]hen interpreting contractual

   provisions, courts ‘will not interpret a contract in such a way as to render provisions meaningless

   when there is a reasonable interpretation that does not do so.’” Bethany Trace Owners’ Ass’n, Inc.

   v. Whispering Lakes I, LLC, 155 So. 3d 1188, 1191 (Fla. 2d DCA 2014) (internal citations

   omitted); Am. K-9 Detection Services, Inc. v. Cicero, 100 So. 3d 236, 238-9 (Fla. 5th DCA 2012)

   (“In interpreting a contract courts must not read a single term or group of words in isolation”—

   instead, “‘the goal is to arrive at a reasonable interpretation of the text of the entire agreement to

   accomplish its stated meaning and purpose.’”).

          While Plaintiff intends for this Court to ignore the entire second sentence of the Fees and

   Costs Provision, except the words “the arbitrator”, “shall not”, “award”, and “costs”, that adoption

   would be in contravention of Florida law. See Saha v. Aetna Cas. & Sur. Co., 427 So. 2d 316, 317

   (Fla. 5th DCA 1983) (“The courts cannot rewrite contracts, add meaning that is not present or

   otherwise reach results contrary to the intentions of the parties.”).

          The word “otherwise” plainly means “in a different way or manner” or “in different

   circumstances”. Otherwise, MERRIAM-WEBSTER’S DICTIONARY (2019); see also Golf Scoring Sys.


                                                     16
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 17 of 20



   Unlimited, Inc. v. Remedio, 877 So. 2d 827, 829 (Fla. 4th DCA 2004) (“When interpreting a

   contract, a court should give effect to the plain and ordinary meaning of its terms . . . . ‘words

   should be given their natural meaning or the meaning most commonly understood in relation to

   the subject matter and circumstances, and reasonable construction is preferred to one that is

   unreasonable.’”). In order to give the word “otherwise,” in the second sentence of the Fees and

   Costs Provision, its natural and intended meaning, attorney’s fees and costs must be recoverable

   when different circumstances than those named in that sentence are present. Specifically, those

   circumstances are described in the first sentence of the Fees and Costs Provision, which states that

   “[a] prevailing party in an arbitration may be awarded reasonable fees pursuant to any applicable

   statute.” Plaintiff’s interpretation would render the entire second sentence of the Fees and Costs

   Provision, save four words, superfluous, and thus, cannot stand under Florida contract principles 11.

                                      c. Should the Court Render the Fees and Costs Provision in the
                                         Arbitration Agreement to Be Unenforceable, it is Severable,
                                         and thus, the Arbitration Agreement is Still Enforceable.

           “Under Florida law, an unenforceable portion of a contract can be severed, or eliminated,

   as long as the unenforceable provision does not go to the ‘essence’ of the parties’ agreement.”

   Smith v. Physicians United Plan, Inc., No. 14-60534-Civ-Scola, 2014 WL 12797219, at *2 (S.D.

   Fla. Dec. 19, 2014) (citing Local No. 234 of United Ass’n of Journeymen & Apprentices of

   Plumbing & Pipefitting Indus. of U.S. & Canada v. Henley & Beckwith, Inc., 66 So. 2d 818, 821-

   22 (Fla. 1953)); see also Northport Health Services of Florida, LLC v. Louis, 240 So. 3d 120, 123

   (Fla. 5th DCA 2018) (“[T]he dispositive issue of whether a void clause or clauses invalidate an



   11
     The intent of the Arbitration Agreement’s Fees and Costs Provision, namely, that it would allow a
   prevailing party to obtain attorney’s fees and costs under applicable law, such as the FMLA, is further
   evidenced by the separate clause in the agreement stating that other than the application of the appropriate
   rules of the AAA, “[t]he substantive rights of the parties under applicable law are not otherwise affected.”
   Compl., Ex. A, ¶ 1.
                                                       17
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 18 of 20



   entire arbitration agreement is whether the offending clause goes to the very essence of the

   agreement.”). Further, the law is clear that an arbitration agreement that contains an unenforceable

   remedial restriction is not null and void simply because it does not also contain a severability

   clause. Terminix Int’l Co., LP v. Palmer Rach Ltd. P’ship, 432 F. 3d 1327, 1331 (11th Cir. 2005);

   Distribuidora de Vehiculos S.A. v. John Deere Constr. & Forestry Co., No. 12-20983-CV, 2012

   WL 13014702, at *6 (S.D. Fla. June 13, 2012) (internal citation omitted) (“[W]here an agreement

   includes an invalid and unenforceable provision, Florida courts do not require a severability clause

   to save the legal portions of the contract.”); J.R.D. Mgmt. Corp. v. Dulin, 883 So. 2d 314, 316 (Fla.

   4th DCA 2004) (explaining that the question of severability turns on whether the contract is

   “severable in nature,” not whether a severability clause is present).

          Florida courts have specifically analyzed, and repeatedly held that void attorney fee

   provisions can be severed from arbitration agreements, without rendering the agreement

   unenforceable. Fonte v. AT&T Wireless Services, Inc., 903 So. 2d 1019, 1024 (Fla. 4th DCA 2005)

   (holding that a void provision prohibiting an award of attorney’s fees could be severed from the

   agreement without affecting the intent of the parties to arbitrate.); Hochbaum ex rel. Hochbaum v.

   Palm Garden of Winter Haven, LLC, 201 So. 3d 218, 222-23 (Fla. 2d DCA 2016); Rockledge NH,

   LLC v. Miley By and Through Miley, 219 So. 3d 246, 249 (Fla. 5th DCA 2017).

          Pursuant to the aforementioned, even without a severability provision, Florida law dictates

   that the Court may sever the Fees and Costs Provision (assuming arguendo that the Court holds

   that same is unenforceable), as it does not go to the “essence” of the Parties’ agreement. Even if

   the Fees and Costs Provision was entirely removed from the agreement, the Parties still have a

   valid arbitration agreement to resolve the FMLA disputes, which Courts have held time and time

   again to be arbitrable. The Fees and Costs Provision is not such that its absence would render the


                                                    18
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 19 of 20



   Arbitration Agreement meaningless, and the Parties certainly were not induced to enter into the

   Arbitration Agreement by the Fees and Costs Provision. Instead, the Parties were induced to enter

   the Arbitration Agreement to arbitrate their claims, and at least on the part of Plaintiff, to obtain

   employment by The Miami Heat.

          Further, invalidating the Arbitration Agreement as a whole because of a remedial

   restriction, which may simply be severed, would controvert the strong federal policy in favor of

   arbitration. See JPay, Inc., 904 F.3d at 929. Based on the foregoing, this Court should compel the

   Parties to arbitrate pursuant to the Arbitration Agreement.

                                            CONCLUSION

          For all of the foregoing reasons, The Miami Heat respectfully requests that this Court enter

   an order compelling Plaintiff to arbitrate her claims in this action pursuant to the Arbitration

   Agreement, and abating, or in the alternative, dismissing the action pending such arbitration.

                                                    GREENBERG TRAURIG, P.A.
                                                    401 E. Las Olas Boulevard
                                                    Suite 2000
                                                    Fort Lauderdale, Florida 33301
                                                    Telephone : (954) 765-0500
                                                    Fax (954) 765-1477

                                                    By : s/ Paul B. Ranis
                                                        PAUL B. RANIS
                                                        Florida Bar No. 64408
                                                        Primary Email: ranisp@gtlaw.com
                                                        Secondary Email: rosr@gtlaw.com
                                                        JOHN L. MCMANUS
                                                        Florida Bar No. 0119423
                                                        Primary Email: mcmanusj@gtlaw.com
                                                        Secondary Email: yeargina@gtlaw.com;
                                                        and FLService@gtlaw.com
                                                        SABRINA NIEWIALKOUSKI
                                                        Florida Bar No. 0123630
                                                        Primary Email: niewialkouskis@gtlaw.com
                                                        Secondary Email: scottla@gtlaw.com; and
                                                        FLService@gtlaw.com

                                                    19
Case 1:20-cv-20540-FAM Document 12 Entered on FLSD Docket 03/06/2020 Page 20 of 20



                                                   Counsel for Defendant, Miami Heat Limited
                                                   Partnership and Basketball Properties, Ltd.,
                                                   together d/b/a The Heat Group

    Co-Counsel for Defendant

    Steven M. Weinger, Esq.
    Florida Bar No. 280585
    1881 S. Bayshore Dr.
    Miami, Florida 33133
    Primary Email: WeingerLaw@gmail.com



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 6, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by ECF System.



                                                       /s/ Paul B. Ranis
                                                       PAUL B. RANIS




                                                  20
